917 So.2d 989 (2005)
Earl MURRAY, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-2560.
District Court of Appeal of Florida, Third District.
December 28, 2005.
Earl Murray, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before WELLS, CORTIÑAS, and ROTHENBERG, JJ.
*990 PER CURIAM.
We review the defendant's motion for post-conviction relief under Fla. R.Crim. P. 3.850 in which he alleges that his trial counsel was ineffective. However, the motion was not properly sworn to, and the trial court correctly refused to consider it. See Miller v. State, 848 So.2d 401, 402 (Fla. 2d DCA 2003); Braun v. State, 789 So.2d 1250 (Fla. 4th DCA 2001) (holding that an oath in which the defendant swears the statements contained in the rule 3.850 motion are true "to the best of my knowledge and belief" is an inadequate oath for purposes of rule 3.850). Accordingly, we affirm the trial court's dismissal of the defendant's motion without prejudice to defendant to re-file within thirty days a motion containing the proper oath. See Fla. R.Crim. P. 3.987.
Affirmed.